Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143308                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PB REIT, INC.,                                                                                           Mary Beth Kelly
             Plaintiff-Appellee,                                                                           Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 143308
                                                                    COA: 302909
                                                                    Lapeer CC: 10-042393-AV
  MALIK DEBABNEH and AVELINA M.
  DEBABNEH,
           Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 25, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           t0123                                                               Clerk